880 F.2d 1321
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Karal Hasani Efia BATTLE-EL, Plaintiff-Appellant,v.Robert BROWN, Jr., John Jabe, Wayne Jackson, Jerry Hofbauer,John Prelesnik, Robert Atherton, Gary Barker, MatthewHensley, Richard W. Moats, Richard W. Thrams, Joe McFerran,John Pieron, Robert Ball, Don Challgren, Gary E. Moore, TomGoodin, Marvin A. Pettit, Thomas L. Desantis, Kirk McVittie,Steve McClain, Jackey Teitelbaum, Mary Tuttle, Craig Dreyer,James Lampman, Robert Fredricks, Austin Jimenez, ThomasTaylor, Ronald Baxter, Defendants-Appellees.
No. 89-1591.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1989.

1
Before NELSON and BOGGS, Circuit Judges, and HENRY R. WILHOIT, District Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that on May 5, 1989, the district court filed an order granting in part and denying in part the defendants' motion for summary judgment.  The defendants were ordered to respond to the two claims contained in the complaint.  The plaintiff appealed from that order.


4
Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims involved in the action is not appealable.    Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


5
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Henry R. Wilhoit, Jr., U.S. District Judge for the Eastern District of Kentucky, sitting by designation